Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08673 Dreyfus Investment Portfolios (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/2008 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Core Value Portfolio September 30, 2008 (Unaudited) Common Stocks99.7% Shares Value ($) Banks2.0% Bank of America Consumer Discretionary7.5% Gap Home Depot Johnson Controls Lowe's Cos. McDonald's News, Cl. A Omnicom Group Royal Caribbean Cruises 8,630 a Time Warner Toll Brothers 7,860 b Consumer Staples13.9% Cadbury, ADR CVS Caremark Dr. Pepper Snapple Group 11,188 b Estee Lauder, Cl. A Kellogg Kraft Foods, Cl. A Molson Coors Brewing, Cl. B PepsiCo Philip Morris International Procter & Gamble Wal-Mart Stores Walgreen Energy15.1% Anadarko Petroleum Chevron Devon Energy Exxon Mobil Hess Marathon Oil Occidental Petroleum Schlumberger XTO Energy Exchange Traded Funds.5% iShares Russell 1000 Value Index Fund Financial24.3% ACE Aflac Ameriprise Financial AON Capital One Financial 4,540 a Chubb Citigroup Fifth Third Bancorp Franklin Resources Goldman Sachs Group JPMorgan Chase & Co. Lincoln National MetLife Moody's 7,240 a Northern Trust PNC Financial Services Group Principal Financial Group Prudential Financial T. Rowe Price Group U.S. Bancorp Wells Fargo & Co. Health Care9.3% Abbott Laboratories Aetna Amgen 11,380 b Baxter International Covidien Merck & Co. Schering-Plough Thermo Fisher Scientific 4,340 b Wyeth Industrial9.6% Dover Eaton General Electric Honeywell International Lockheed Martin Raytheon Tyco International Union Pacific Waste Management Information Technology4.4% Accenture, Cl. A Automatic Data Processing Cisco Systems 21,010 b Intel International Business Machines Microsoft Nokia, ADR Materials2.9% Air Products & Chemicals Celanese, Ser. A Dow Chemical Freeport-McMoRan Copper & Gold International Paper Telecommunication Services4.0% AT & T Sprint Nextel Verizon Communications Utilities6.2% Entergy Exelon FPL Group NRG Energy 8,690 a,b PG & E Questar Southern Total Common Stocks (cost $45,558,941) Investment of Cash Collateral for Securities Loaned1.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $645,732) 645,732 c Total Investments (cost $46,204,673) 101.1% Liabilities, Less Cash and Receivables (1.1%) Net Assets 100.0% ADR - American Depository Receipts a All or a portion of these securities are on loan. At September 30, 2008, the total market value of the portfolio's securities on loan is $532,827 and the total market value of the collateral held by the portfolio is $645,732. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2008, the aggregate cost of investment securities for income tax purposes was $46,204,673. Net unrealized appreciation on investments was $1,678,356 of which $5,753,724 related to appreciated investment securities and $4,075,368 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 47,883,029 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 47,883,029 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Midcap Stock Portfolio September 30, 2008 (Unaudited) Common Stocks99.7% Shares Value ($) Consumer Discretionary14.1% Advance Auto Parts 22,800 Aeropostale 82,375 a,b American Greetings, Cl. A ArvinMeritor 58,700 a Blyth 49,600 a Brinker International Callaway Golf 109,000 a DeVry 34,200 Dollar Tree 55,900 b Family Dollar Stores 57,850 GameStop, Cl. A 56,000 b Gentex 42,950 Hanesbrands 20,850 a,b Hasbro 32,650 a ITT Educational Services 19,900 a,b John Wiley & Sons, Cl. A 16,200 Service Corporation International 58,600 Tiffany & Co. 20,700 Urban Outfitters 136,900 a,b Warnaco Group 58,850 a,b Consumer Staples4.2% BJ's Wholesale Club 43,800 a,b Central European Distribution 43,400 a,b Church & Dwight 24,600 Hormel Foods 23,350 a PepsiAmericas 41,100 Universal 40,300 Energy8.1% Cameron International 35,300 b Cimarex Energy 78,350 Denbury Resources 129,300 b FMC Technologies 53,900 b Frontline 42,800 a Helmerich & Payne 18,300 Oil States International 16,800 b Patterson-UTI Energy 40,100 a Southwestern Energy 79,900 b Superior Energy Services 12,850 b Financial18.4% AMB Property 43,650 a American Financial Group 47,175 Cincinnati Financial 42,800 FirstMerit 82,100 a HCC Insurance Holdings Hospitality Properties Trust 121,300 a Host Hotels & Resorts 65,000 a Hudson City Bancorp Janus Capital Group 23,300 Jones Lang LaSalle 42,900 a Macerich 18,500 1,177,525 Nasdaq OMX Group 43,500 b 1,329,795 Philadelphia Consolidated Holding 14,100 b 825,837 Potlatch 18,800 872,132 ProLogis 36,650 1,512,546 Raymond James Financial 74,500 a 2,457,010 Reinsurance Group of America, Cl. A 33,900 a 1,830,600 StanCorp Financial Group 67,200 3,494,400 SVB Financial Group 40,300 a,b 2,334,176 Synovus Financial 93,400 a 966,690 TCF Financial 31,200 a 561,600 Transatlantic Holdings 8,300 451,105 Weingarten Realty Investors 72,300 a 2,578,941 Westamerica Bancorporation 22,300 1,282,919 Health Care11.1% BioMarin Pharmaceutical 37,400 a,b 990,726 Dentsply International 90,600 3,401,124 Edwards Lifesciences 18,400 a,b 1,062,784 Express Scripts 23,000 b 1,697,860 Invitrogen 104,800 a,b 3,961,440 LifePoint Hospitals 46,100 a,b 1,481,654 Lincare Holdings 74,600 b 2,244,714 Medicis Pharmaceutical, Cl. A 38,350 a 571,799 Perrigo 53,600 a 2,061,456 STERIS 39,600 1,488,168 Techne 14,300 b 1,031,316 Universal Health Services, Cl. B 30,100 1,686,503 Varian Medical Systems 13,600 b 776,968 Warner Chilcott, Cl. A 73,000 b 1,103,760 Industrial14.8% AGCO 45,050 a,b 1,919,581 Brink's 16,400 1,000,728 Copart 11,500 b 437,000 Dun & Bradstreet 35,900 3,387,524 Dycom Industries 65,400 a,b 851,508 Fluor 26,000 1,448,200 Gardner Denver 51,500 b 1,788,080 GATX 34,700 a 1,373,079 Hubbell, Cl. B 55,350 1,940,018 Ingersoll-Rand, Cl. A 27,600 860,292 Jacobs Engineering Group 33,100 b 1,797,661 KBR 63,100 963,537 Kennametal 22,500 610,200 L-3 Communications Holdings 16,200 1,592,784 Manitowoc 54,400 845,920 Manpower 34,200 1,476,072 MPS Group 85,900 b 865,872 Nordson 37,800 a 1,856,358 Oshkosh 55,500 730,380 Rockwell Automation 16,300 608,642 SPX 36,650 2,822,050 Toro 26,200 a 1,082,060 Zebra Technologies, Cl. A 39,700 b 1,105,645 Information Technology11.9% Activision Blizzard 102,800 b 1,586,204 Avnet 41,000 b 1,009,830 CommScope 63,200 b 2,189,248 Computer Sciences 31,600 b 1,270,004 Gartner 24,500 b 555,660 Harris 37,800 1,746,360 Ingram Micro, Cl. A 36,700 b 589,769 Integrated Device Technology 164,300 b 1,278,254 Intersil, Cl. A 91,900 1,523,702 Jabil Circuit 117,500 1,120,950 MasterCard, Cl. A 2,700 478,791 Mettler-Toledo International 13,500 b 1,323,000 Parametric Technology 52,200 b 960,480 Semtech 134,300 a,b 1,874,828 Sohu.com 10,000 a,b 557,500 Sybase 76,700 b 2,348,554 Synopsys 34,200 b 682,290 Tech Data 58,900 b 1,758,165 Western Digital 105,550 b 2,250,326 Materials7.7% AK Steel Holding 56,600 1,467,072 Bunge 12,800 808,704 Carpenter Technology 23,200 595,080 CF Industries Holdings 5,500 503,030 Crown Holdings 73,800 b 1,639,098 Lubrizol 19,100 823,974 Minerals Technologies 58,200 a 3,454,752 Olin 25,800 a 500,520 Owens-Illinois 53,300 b 1,567,020 Reliance Steel & Aluminum 18,500 702,445 Terra Industries 80,800 2,375,520 Worthington Industries 120,400 a 1,798,776 Telecommunication Services1.2% Telephone & Data Systems 69,200 Utilities8.2% Alliant Energy 59,650 1,921,327 CenterPoint Energy 146,900 2,140,333 Hawaiian Electric Industries 95,700 a 2,785,827 Integrys Energy 22,300 1,113,662 Pepco Holdings 64,650 1,481,132 Sierra Pacific Resources 374,000 3,582,920 Southern Union 72,500 1,497,125 UGI 32,700 843,006 WGL Holdings 62,500 a 2,028,125 Total Common Stocks (cost $242,486,443) Other Investment.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $937,000) 937,000 c Investment of Cash Collateral for Securities Loaned20.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $44,208,933) 44,208,933 c Total Investments (cost $287,632,376) 121.0% Liabilities, Less Cash and Receivables (21.0%) Net Assets 100.0% a All or a portion of these securities are on loan. At September 30, 2008, the total market value of the portfolio's securities on loan is $44,585,568 and the total market value of the collateral held by the portfolio is $44,208,933. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2008, the aggregate cost of investment securities for income tax purposes was $287,632,376. Net unrealized depreciation on investments was $31,621,628 of which $10,239,632 related to appreciated investment securities and $41,861,260 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices #REF! 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total #REF! 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio September 30, 2008 (Unaudited) Common Stocks99.0% Shares Value ($) Consumer Discretionary13.6% 4Kids Entertainment 1,500 a 10,590 Aaron Rents 18,560 502,419 AH Belo, Cl. A 5,200 26,832 Arbitron 8,750 391,037 Audiovox, Cl. A 900 a,b 8,433 Big 5 Sporting Goods 11,050 114,036 Blue Nile 5,150 a,b 220,780 Brown Shoe 11,125 b 182,227 Brunswick 25,800 b 329,982 Buckle 6,769 b 375,950 Buffalo Wild Wings 5,050 a,b 203,212 Cabela's 14,100 a,b 170,328 California Pizza Kitchen 11,600 a,b 149,292 Cato, Cl. A 12,500 219,375 CEC Entertainment 9,618 a 319,318 Champion Enterprises 24,900 a,b 138,195 Charlotte Russe Holding 8,597 a,b 88,119 Children's Place Retail Stores 7,500 a,b 250,125 Christopher & Banks 11,250 b 86,287 CKE Restaurants 14,850 157,410 CPI 2,550 b 27,413 Crocs 25,250 a,b 90,395 Deckers Outdoor 4,800 a,b 499,584 DineEquity 590 b 9,947 Dress Barn 18,051 a 276,000 Drew Industries 7,764 a,b 132,842 E.W. Scripps, Cl. A 17,169 b 121,385 Ethan Allen Interiors 6,577 b 184,288 Finish Line, Cl. A 14,757 b 147,422 Fleetwood Enterprises 9,800 a,b 9,996 Fossil 16,650 a,b 470,029 Fred's, Cl. A 15,000 b 213,300 Genesco 8,000 a,b 267,840 Group 1 Automotive 7,250 b 157,542 Gymboree 11,319 a 401,825 Haverty Furniture 3,750 b 42,900 Hibbett Sports 11,550 a,b 231,231 Hillenbrand 21,350 430,416 Hot Topic 15,270 a,b 100,935 HSN 10,650 a 117,256 Iconix Brand Group 19,100 a,b 249,828 Interface, Cl. A 18,300 208,071 Interval Leisure Group 14,071 a 146,338 Jack in the Box 20,400 a 430,440 JAKKS Pacific 12,250 a,b 305,147 Jo-Ann Stores 8,675 a,b 182,001 JoS. A. Bank Clothiers 6,575 a,b 220,920 K-Swiss, Cl. A 9,623 b 167,440 La-Z-Boy 12,700 b 118,364 Landry's Restaurants 3,636 b 56,540 Libbey 6,650 56,591 Lithia Motors, Cl. A 3,050 b 13,146 Live Nation 25,650 a,b 417,326 LKQ 48,428 a 821,823 M/I Homes 5,400 b 123,012 Maidenform Brands 6,800 a 98,668 Marcus 6,890 110,791 Men's Wearhouse 14,600 b 310,104 Meritage Homes 10,450 a,b 258,115 Midas 7,079 a,b 97,407 Monaco Coach 1,450 b 2,828 Monarch Casino & Resort 4,650 a,b 52,964 Movado Group 9,550 213,443 Multimedia Games 3,050 a,b 13,207 National Presto Industries 1,550 115,475 Nautilus 450 a,b 2,056 NutriSystem 11,050 b 195,806 O'Charleys 4,700 41,125 OfficeMax 23,791 211,502 Oxford Industries 5,200 b 134,316 P.F. Chang's China Bistro 10,750 a,b 253,055 Panera Bread, Cl. A 11,500 a,b 585,350 Papa John's International 10,000 a 271,600 Perry Ellis International 3,850 a 57,403 PetMed Express 13,050 a 204,885 Pinnacle Entertainment 10,650 a,b 80,514 Polaris Industries 12,700 b 577,723 Pool 15,575 b 363,365 Pre-Paid Legal Services 3,350 a 138,221 Quiksilver 36,650 a 210,371 Radio One, Cl. D 21,350 a 16,012 Red Robin Gourmet Burgers 5,631 a 150,911 Ruby Tuesday 20,150 a,b 116,668 Russ Berrie & Co. 2,300 a,b 17,641 Ruth's Hospitality Group 2,300 a,b 9,039 Select Comfort 14,300 a,b 23,595 Shuffle Master 12,509 a 63,671 Skechers USA, Cl. A 7,774 a 130,836 Skyline 1,450 b 38,323 Sonic 18,275 a,b 266,267 Sonic Automotive, Cl. A 9,600 81,216 Spartan Motors 11,150 b 35,457 Stage Stores 14,600 199,436 Stamps.com 7,400 a 86,358 Standard-Pacific 39,535 a 194,117 Steak n Shake 5,200 a,b 45,136 Sturm Ruger & Co. 6,750 a 46,845 Superior Industries International 6,700 b 128,372 Texas Roadhouse, Cl. A 16,400 a,b 147,436 Ticketmaster 12,500 a 134,125 Tractor Supply 12,489 a,b 525,162 True Religion Apparel 6,350 a,b 164,147 Tuesday Morning 3,400 a,b 14,042 Tween Brands 6,500 a 63,635 UniFirst 5,800 249,922 Universal Electronics 6,350 a 158,623 Universal Technical Institute 5,850 a,b 99,801 Volcom 5,973 a,b 103,213 Winnebago Industries 8,235 b 106,396 WMS Industries 17,250 a 527,332 Wolverine World Wide 19,400 513,324 Zale 10,450 a,b 261,250 Zumiez 4,450 a,b 73,336 Consumer Staples4.3% Alliance One International 32,500 a 123,500 Andersons 7,000 b 246,540 Boston Beer, Cl. A 2,813 a Casey's General Stores 16,700 b CBRL Group 7,850 Central Garden & Pet, Cl. A 25,500 a Chattem 6,250 a,b Darling International 29,600 a Flowers Foods Great Atlantic & Pacific Tea 8,450 a,b Green Mountain Coffee Roasters 5,100 a,b Hain Celestial Group 14,650 a,b J & J Snack Foods 4,850 b Lance 8,750 b Longs Drug Stores Mannatech 6,400 b Nash Finch 5,050 b Peet's Coffee & Tea 3,950 a,b RC2 8,012 a,b Sanderson Farms 5,550 b Spartan Stores 7,650 b Spectrum Brands 9,350 a,b TreeHouse Foods 9,550 a,b United Natural Foods 15,550 a,b WD-40 4,728 Energy5.8% Atwood Oceanics 18,650 a Basic Energy Services 8,531 a,b Bristow Group 7,560 a,b CARBO Ceramics 6,200 b Dril-Quip 10,124 a Gulf Island Fabrication 6,260 Hornbeck Offshore Services 6,100 a,b ION Geophysical 26,700 a Lufkin Industries 5,050 Matrix Service 8,550 a,b NATCO Group, Cl. A 5,550 a Penn Virginia 12,650 b Petroleum Development 5,062 a PetroQuest Energy 15,500 a,b Pioneer Drilling 18,186 a,b SEACOR Holdings 7,900 a,b St. Mary Land & Exploration Stone Energy 13,302 a Superior Well Services 5,500 a,b Swift Energy 12,436 a Tetra Technologies 24,972 a,b Unit 17,598 a World Fuel Services 11,150 b Financial19.0% Acadia Realty Trust Anchor Bancorp Wisconsin 3,550 b Bank Mutual BankAtlantic Bancorp, Cl. A 3,050 BioMed Realty Trust Boston Private Financial Holdings 16,500 b Brookline Bancorp 19,700 b Cascade Bancorp 8,550 b Cash America International Cedar Shopping Centers Central Pacific Financial 9,350 b Colonial Properties Trust 18,250 b Columbia Banking System Community Bank System 13,150 b Corus Bankshares 11,550 b Delphi Financial Group, Cl. A DiamondRock Hospitality Dime Community Bancshares East West Bancorp 20,500 b EastGroup Properties Entertainment Properties Trust 10,779 b Extra Space Storage 27,350 b Financial Federal 8,700 b First BanCorp/Puerto Rico First Cash Financial Services 9,269 a First Commonwealth Financial 26,100 b First Financial Bancorp First Financial Bankshares 7,200 b First Midwest Bancorp FirstFed Financial 4,837 a Flagstar Bancorp 15,150 b Forestar Real Estate Group 11,150 a Frontier Financial 15,270 b Glacier Bancorp 19,400 b Greenhill & Co. 6,977 b Guaranty Financial Group 13,873 a,b Hancock Holding 8,650 b Hanmi Financial Hilb, Rogal & Hobbs Home Properties 12,234 b Independent Bank Infinity Property & Casualty Inland Real Estate 21,300 b Investment Technology Group 13,758 a Irwin Financial 5,100 b Kilroy Realty 11,500 b Kite Realty Group Trust LaBranche & Co. 23,482 a LandAmerica Financial Group 4,950 b LaSalle Hotel Properties Lexington Realty Trust 27,850 b LTC Properties Medical Properties Trust 18,550 b Mid-America Apartment Communities Nara Bancorp 5,400 b National Financial Partners 11,750 b National Penn Bancshares 28,050 b National Retail Properties 26,200 b Navigators Group 3,650 a Old National Bancorp 23,550 b optionsXpress Holdings Parkway Properties 3,826 b Pennsylvania Real Estate Investment Trust 13,500 b Piper Jaffray 5,207 a,b Portfolio Recovery Associates 5,050 a,b Presidential Life 7,500 b PrivateBancorp 7,900 b ProAssurance 11,344 a,b Prosperity Bancshares 12,400 b Provident Bankshares 11,200 b PS Business Parks Rewards Network 10,400 a RLI 6,700 b Safety Insurance Group Selective Insurance Group 19,050 b Senior Housing Properties Trust Signature Bank 9,117 a South Financial Group 23,300 b Sovran Self Storage Sterling Bancorp 8,950 b Sterling Bancshares Sterling Financial 17,029 b Stewart Information Services 3,458 b Stifel Financial 8,214 a Susquehanna Bancshares 30,100 b SWS Group 9,628 b Tanger Factory Outlet Centers 9,900 b Tower Group TradeStation Group 10,950 a,b Trustco Bank 27,150 b UCBH Holdings 36,000 b UMB Financial 11,350 b Umpqua Holdings United Bankshares United Community Banks United Fire & Casualty 7,000 b Urstadt Biddle Properties, Cl. A Whitney Holding 20,900 b Wilshire Bancorp 9,997 b Wintrust Financial 5,650 b World Acceptance 6,148 a,b Zenith National Insurance 12,050 b Health Care13.4% Abaxis 6,900 a,b Air Methods 4,000 a Allscripts Healthcare Solutions 21,100 a Alpharma, Cl. A 14,450 a,b Amedisys 8,583 a,b American Medical Systems Holdings 24,350 a,b AMERIGROUP 19,148 a AMN Healthcare Services 9,750 a AmSurg 10,400 a,b Analogic 5,400 b ArQule 11,250 a ArthroCare 9,000 a,b BIOLASE Technology 12,550 a Cambrex 17,500 a,b Centene 15,476 a Chemed 7,940 b CONMED 10,060 a Cooper 17,019 b Cross Country Healthcare 11,150 a CryoLife 8,400 a Cubist Pharmaceuticals 22,812 a,b Cyberonics 8,581 a Datascope Dionex 6,833 a Eclipsys 18,400 a,b Enzo Biochem 11,316 a Greatbatch 8,700 a,b Haemonetics 7,800 a HealthExtras 9,900 a HealthSpring 16,700 a Healthways 14,233 a HMS Holdings 6,350 a ICU Medical 6,250 a II-VI 7,950 a Immucor 23,125 a Integra LifeSciences Holdings 5,300 a,b Invacare 13,550 b Inventiv Health 12,000 a,b Kendle International 3,900 a Kensey Nash 4,950 a,b Landauer LCA-Vision 12,600 b LHC Group 3,876 a Magellan Health Services 13,500 a Martek Biosciences 11,900 a,b MedCath 7,250 a Mentor 13,150 b Meridian Bioscience 12,750 b Merit Medical Systems 9,600 a Molina Healthcare 3,948 a Natus Medical 6,369 a Noven Pharmaceuticals 8,200 a,b Odyssey HealthCare 10,250 a Omnicell 11,100 a Osteotech 6,050 a Owens & Minor Palomar Medical Technologies 6,350 a Par Pharmaceutical Cos. 11,900 a PAREXEL International 16,850 a Pediatrix Medical Group 16,379 a PharmaNet Development Group 7,100 a PharMerica 8,550 a Phase Forward 15,350 a PSS World Medical 22,000 a Regeneron Pharmaceuticals 20,650 a,b RehabCare Group 7,250 a Res-Care 10,050 a Salix Pharmaceuticals 16,700 a Savient Pharmaceuticals 13,300 a,b Sciele Pharma 10,250 a,b Sunrise Senior Living 15,550 a,b SurModics 5,400 a,b Symmetry Medical 10,200 a,b Theragenics 16,750 a ViroPharma 22,800 a,b Vital Signs West Pharmaceutical Services 10,650 b Zoll Medical 6,150 a Industrial17.4% A.O. Smith 8,000 b AAR 11,300 a,b ABM Industries Acuity Brands Administaff Albany International, Cl. A Apogee Enterprises Applied Industrial Technologies Applied Signal Technology Arkansas Best 8,800 b Astec Industries 6,450 a,b ATC Technology 10,300 a Baldor Electric 15,450 b Barnes Group 13,350 b Bowne & Co. Brady, Cl. A 16,533 b Briggs & Stratton 15,400 b C & D Technologies 1,300 a,b Cascade 2,300 CDI 5,050 Ceradyne 9,000 a CLARCOR 16,418 b Coinstar 7,800 a Consolidated Graphics 4,400 a Cubic 7,200 Curtiss-Wright EMCOR Group 24,850 a EnPro Industries 7,058 a,b Esterline Technologies 10,500 a Forward Air G & K Services, Cl. A 6,900 Gardner Denver 18,300 a GenCorp 16,000 a,b Griffon 17,516 a,b Healthcare Services Group 11,625 b Heartland Express 21,766 b Heidrick & Struggles International 6,058 b Hub Group, Cl. A 13,250 a,b Insituform Technologies, Cl. A 9,100 a,b John Bean Technologies 9,600 a Kaman 6,924 Kaydon 8,600 b Kirby 19,350 a Knight Transportation 17,625 b Landstar System Lawson Products 1,500 Lennox International Lindsay 3,450 b Lydall 6,950 a Mobile Mini 11,400 a,b Moog, Cl. A 13,550 a,b Mueller Industries NCI Building Systems 8,490 a,b Old Dominion Freight Line 9,554 a,b On Assignment 11,200 a Orbital Sciences 19,800 a Quanex Building Products Regal-Beloit 10,550 b Robbins & Myers School Specialty 6,550 a,b Simpson Manufacturing 13,740 b SkyWest Spherion 22,000 a Standard Register 6,750 b Standex International 5,000 Teledyne Technologies 12,900 a Tetra Tech 21,600 a Toro 14,031 b Tredegar 10,651 b Triumph Group 6,250 TrueBlue 16,100 a,b United Stationers 8,581 a,b Universal Forest Products 6,400 b Valmont Industries 6,433 Viad 5,000 Vicor 7,050 b Volt Information Sciences 3,950 a Wabash National 6,450 Waste Connections 26,025 a Watsco 9,873 b Watson Wyatt Worldwide, Cl. A Watts Water Technologies, Cl. A 11,184 b Woodward Governor 20,746 b Information Technology16.9% Actel 6,400 a Adaptec 42,050 a Advanced Energy Industries 13,500 a Agilysys 5,850 Anixter International 10,150 a,b Arris Group 43,306 a,b ATMI 11,400 a,b Avid Technology 10,017 a,b Axcelis Technologies 30,100 a,b Bankrate 4,150 a,b Bel Fuse, Cl. B 4,400 Belden 14,150 b Benchmark Electronics 28,063 a Black Box 6,700 Blackbaud 16,150 b Blue Coat Systems 13,700 a,b Brightpoint 22,267 a,b Brooks Automation 22,262 a,b Cabot Microelectronics 7,950 a,b CACI International, Cl. A 10,600 a Captaris 9,950 a Catapult Communications 2,900 a Checkpoint Systems 14,000 a CIBER 18,550 a Cognex Cohu 6,000 Comtech Telecommunications 8,800 a Concur Technologies 12,750 a,b CSG Systems International 13,407 a CTS 14,100 b CyberSource 21,552 a Cymer 12,450 a,b Cypress Semiconductor 52,500 a Daktronics 10,900 b DealerTrack Holdings 16,600 a,b Digi International 13,950 a Diodes 10,000 a DSP Group 8,950 a Electro Scientific Industries 9,950 a Epicor Software 23,150 a,b EPIQ Systems 9,450 a Exar 19,800 a,b FARO Technologies 6,700 a FEI 11,050 a,b Gentiva Health Services 9,350 a,b Georgia Gulf 17,000 b Gerber Scientific 6,700 a Gevity HR 7,950 H.B. Fuller 14,557 b Harmonic 35,640 a,b Hutchinson Technology 6,700 a,b Informatica 30,500 a InfoSpace 14,652 b Insight Enterprises 20,500 a Intevac 6,800 a Itron 11,300 a,b j2 Global Communications 16,196 a,b JDA Software Group 9,200 a Keithley Instruments 3,000 Knot 8,000 a,b Kopin 22,450 a,b Kulicke & Soffa Industries 16,550 a,b Littelfuse 6,800 a LoJack 8,200 a,b Magnetek 6,100 a Manhattan Associates 9,400 a ManTech International, Cl. A 7,850 a MAXIMUS 4,496 Mercury Computer Systems 5,200 a Methode Electronics Micrel Micros Systems 28,925 a Microsemi 25,450 a MKS Instruments 15,250 a,b MTS Systems 6,502 NETGEAR 14,000 a Network Equipment Technologies 6,750 a Newport 13,600 a,b Novatel Wireless 18,093 a,b OM Group 10,100 a,b Park Electrochemical 8,678 PC-Tel 6,300 Perficient 12,500 a,b Pericom Semiconductor 5,950 a Phoenix Technologies 6,500 a Photon Dynamics 4,050 a,b Photronics 12,000 a Plexus 14,400 a Progress Software 16,800 a Quality Systems 6,100 b Radiant Systems 12,355 a Radisys 9,100 a,b Rogers 6,518 a Rudolph Technologies 9,050 a ScanSource 8,950 a Secure Computing 20,650 a,b SI International 4,250 a Skyworks Solutions 52,650 a,b Smith Micro Software 9,050 a,b Sonic Solutions 9,500 a,b SPSS 8,500 a Standard Microsystems 9,900 a,b Stratasys 8,300 a,b Supertex 5,234 a,b Sykes Enterprises 14,063 a,b Symmetricom 15,450 a,b Synaptics 11,625 a,b SYNNEX 2,664 a,b Take-Two Interactive Software 24,100 a,b Technitrol THQ 19,300 a Tollgrade Communications 7,500 a Triquint Semiconductor 47,200 a TTM Technologies 13,800 a,b Tyler Technologies 10,350 a,b Ultratech 6,300 a United Online 31,686 b Varian Semiconductor Equipment Associates 22,475 a,b Veeco Instruments 9,000 a,b ViaSat 8,300 a Websense 13,200 a Wright Express 13,200 a Materials3.0% A.M. Castle & Co. 4,950 b AMCOL International 7,300 b Arch Chemicals 7,800 Balchem 5,650 Brush Engineered Materials 7,100 a,b Buckeye Technologies 14,643 a Century Aluminum 12,142 a Deltic Timber 2,850 b Gibraltar Industries Headwaters 13,600 a,b Material Sciences 1,450 a Myers Industries Neenah Paper 4,650 b NewMarket 4,450 b Olympic Steel 2,650 Omnova Solutions 11,050 a Penford 2,550 PolyOne 24,075 a,b Quaker Chemical 4,200 Rock-Tenn, Cl. A RTI International Metals 7,900 a,b Schulman (A.) Schweitzer-Mauduit International 4,850 Stepan 2,500 Texas Industries 8,445 b Wausau Paper Zep 8,030 b Telecommunication Services.2% Fairpoint Communications 28,400 b General Communication, Cl. A 13,500 a Utilities5.4% Allete 6,768 American States Water 4,100 b Atmos Energy Avista Central Vermont Public Service 3,750 CH Energy Group 4,500 b Cleco El Paso Electric 13,856 a Laclede Group 9,012 New Jersey Resources 12,850 b Northwest Natural Gas 8,300 b Piedmont Natural Gas 24,150 b South Jersey Industries 11,172 b Southern Union Southwest Gas UGI UIL Holdings 10,408 b UniSource Energy 9,258 Total Common Stocks (cost $136,077,772) Principal Short-Term Investments.2% Amount ($) Value ($) U.S. Treasury Bills 1.37%, 10/23/08 225,000 c 1.81%, 11/13/08 100,000 c Total Short-Term Investments (cost $324,595) Other Investment.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $399,000) 399,000 d Investment of Cash Collateral for Securities Loaned14.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $22,197,425) 22,197,425 d Total Investments (cost $158,998,792) 114.0% Liabilities, Less Cash and Receivables (14.0%) Net Assets 100.0% a Non-income producing security. b All or a portion of these securities are on loan. At September 30, 2008, the total market value of the portfolio's securities on loan is $21,693,866 and the total market value of the collateral held by the portfolio is $22,197,425. c All or partially held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. At September 30, 2008, the aggregate cost of investment securities for income tax purposes was $158,998,792. Net unrealized apppreciation on investments was $15,456,918 of which $34,522,733 related to appreciated investment securities and $19,065,815 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF FINANCIAL FUTURES September 30, 2008 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2008 ($) Financial Futures Long Russell 2000 E-mini 25 December 2008 Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Technology Growth Portfolio September 30, 2008 (Unaudited) Common Stocks90.9% Shares Value ($) Exchange Traded Funds1.5% Technology Select Sector SPDR Fund 97,365 a Industrials2.9% China High Speed Transmission Equipment Group 956,964 1,749,711 First Solar 4,218 b 796,822 Vestas Wind Systems 13,577 b 1,181,932 Information Technology81.1% Accenture, Cl. A 145,102 5,513,876 Activision Blizzard 122,370 b 1,888,169 Adobe Systems 142,072 b 5,607,582 Akamai Technologies 56,690 a,b 988,674 Alliance Data Systems 19,290 a,b 1,222,600 Altera 65,745 1,359,607 Amdocs 29,485 b 807,299 Amphenol, Cl. A 38,725 1,554,422 Analog Devices 48,535 1,278,897 Apple 40,991 b 4,659,037 Atheros Communications 24,567 a,b 579,290 Automatic Data Processing 73,959 3,161,747 BMC Software 14,270 b 408,550 Broadcom, Cl. A 72,295 b 1,346,856 Check Point Software Technologies 30,085 b 684,133 Cisco Systems 315,699 b 7,122,169 Cognizant Technology Solutions, Cl. A 163,525 b 3,733,276 Concur Technologies 37,436 a,b 1,432,301 Dolby Laboratories, Cl. A 17,929 b 630,922 Electronic Arts 50,512 b 1,868,439 Fiserv 18,123 b 857,580 Google, Cl. A 9,570 b 3,832,976 Hewlett-Packard 74,885 3,462,682 Infosys Technologies, ADR 35,645 1,187,335 Intel 169,483 3,174,417 International Business Machines 19,459 2,275,925 Intuit 49,040 b 1,550,154 Juniper Networks 177,239 b 3,734,426 Lam Research 41,680 b 1,312,503 Logitech International 36,147 a,b 842,948 McAfee 34,553 b 1,173,420 Microchip Technology 40,122 a 1,180,790 Microsoft 201,325 5,373,364 NetApp 186,489 b 3,399,694 Nokia, ADR 149,290 2,784,259 Oracle 181,733 b 3,690,997 QUALCOMM 122,930 5,282,302 Research In Motion 28,024 b 1,914,039 Riverbed Technology 49,250 a,b 616,610 Salesforce.com 25,743 a,b 1,245,961 SAP, ADR 29,462 a 1,574,155 Symantec 51,972 b 1,017,612 Texas Instruments 140,255 3,015,483 Trimble Navigation 119,350 b 3,086,391 Varian Semiconductor Equipment Associates 35,710 a,b 897,035 Visa, Cl. A 11,705 718,570 Western Union 39,337 970,444 Telecommunication Services5.4% American Tower, Cl. A 54,192 b 1,949,286 AT & T 62,694 1,750,416 Metropcs Communications 110,907 a,b 1,551,589 Verizon Communications 54,476 1,748,135 Total Common Stocks (cost $142,593,460) Other Investment7.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $9,883,718) 9,883,718 b Investment of Cash Collateral for Securities Loaned7.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $10,023,937) 10,023,937 b Total Investments (cost $162,501,115) 106.2% Liabilities, Less Cash and Receivables (6.2%) -8,081,764 Net Assets 100.0% ADR - American Depository Receipts a All or a portion of these securities are on loan. At September 30, 2008, the total market value of the fund's securities on loan is $10,147,111 and the total market value of the collateral held by the fund is $10,023,937. b Non-income producing security. At September 30, 2008, the aggregate cost of investment securities for income tax purposes was $162,501,115. Net unrealized depreciation on investments was $23,912,956 of which $1,501,861 related to appreciated investment securities and $25,414,817 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 135,656,517 0 Level 2 - Other Significant Observable Inputs 2,931,642 0 Level 3 - Significant Unobservable Inputs 0 0 Total 138,588,159 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Portfolios By: /s/ J. David Officer J. David Officer President Date: November 17, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: November 17, 2008 By: /s/ James Windels James Windels Treasurer Date: November 17, 2008 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
